Exhibit 10.3

 



FIRST AMENDMENT TO CONFIDENTIAL ADVISORY SERVICES AGREEMENT

 

This First Amendment to the Confidential Advisory Services Agreement (the “CJK
CASA Amendment”) by and between Zoned Properties, Inc., on behalf of Zoned
Arizona Properties, LLC (the “Advisor”) and CJK, Inc., a non-profit Corporation
of Arizona (the “Company”) is made this 1st day of January, 2019 (the “Effective
Date”). From time to time in this Agreement, the Advisor and the Company may be
referred to collectively as the “parties” and each, individually, as a “party.”

 

RECITALS:

 

A. Advisor and Company entered into that certain Confidential Advisory Services
Agreement (the “CJK CASA”) executed and effective as of May 1, 2018 for advisory
services related to the premises commonly known as 410 S. Madison Dr., Tempe, AZ
85281.

 

B. The parties each desire to amend the CJK CASA to reduce the Gross Revenue Fee
(as defined in the CJK CASA) from 10% to 0%, and to add an additional $250.00
hourly advisory fee.

 

C. Pursuant to Section 16 of the CJK CASA, any modifications to the CJK CASA
must be in writing and signed by both parties.

 

D. Advisor and Company in executing the signature page attached hereto desire to
reduce the Gross Revenue Fee in the CJK CASA from 10% to 0% and to add an
additional $250.00 hourly advisory fee.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for good and valuable consideration, the sufficiency and receipt of which is
acknowledged, the Parties agree to the following changes to the CJK CASA:

 

AGREEMENT

 

1. Amendment to Section 3. As of the Effective Date, the CJK CASA is amended to
delete Section 3 in its entirety and to replace it with the following:

 

3.Compensation



 

3.1Hourly Standard Fee. As payment for services rendered by the Advisor to the
Company under this Agreement, Company shall pay to Advisor an hourly fee equal
to $250.00 per hour for services as requested (the “Hourly Standard Fee”). The
Hourly Standard Fee shall be paid by Company to Advisor on a monthly basis
within ten (10) business days following the end of the immediately preceding
calendar month.

 



1

 



 

3.2Gross Revenue Fee. As further consideration for the services rendered by
Advisor to the Company under this Agreement, Company shall pay to Advisor a
revenue fee equal to zero percent (0%) of the Company’s gross revenue (“Revenue
Fee”). The Revenue Fee shall be paid on a monthly basis, no later than thirty
(30) calendar days following the end of the immediately preceding calendar
month, and the amount of such monthly payment of the Revenue Fee shall be equal
to the product of (a) zero percent (0%), multiplied by (b) the Company’s gross
revenue for such immediately preceding calendar month. Notwithstanding the
foregoing, upon the filing of the Company’s federal or state tax returns, (i)
Company shall calculate the Revenue Fee based on the amount of the Company’s
gross revenue reported on such federal or state tax returns, and (ii), if the
amount of such calculation is greater than the sum of all monthly Revenue Fees
payable to Advisor under this Agreement, Company shall pay to Advisor the amount
of such difference, which amount is in addition to all monthly Revenue Fees due
to Advisor under this Agreement.

 

3.3Late fees. All late payments shall bear interest at the monthly rate equal
one and one-half percent (1.5%), calculated daily and compounded monthly.

 

3.4No Setoff. In no event shall Company withhold payment of any amounts or fees
due and payable under this Agreement by reason of any setoff of any claim or
dispute with Advisor.

 

3.5No Withholdings. The Company shall make no withholdings from any compensation
paid under this Agreement to the Advisor, such as for federal or state income
taxes, Social Security or Medicare taxes. The Company shall provide the Advisor
an IRS Form 1099 for all compensation paid to the Advisor under this Agreement.
The Advisor agrees that the Company shall not be liable for any tax obligations
the Advisor may incur with respect to any payment under this Agreement, and
specifically agrees to hold the Company harmless from any such obligation. The
Advisor further agrees to defend, indemnify and hold harmless the Company,
consistent with the terms of this Agreement, from any efforts by any
governmental unit or authority that may seek to collect from the Company any
taxes related to any payment to the Advisor made pursuant to this Agreement.

 

3.6Expenses. All expenses incurred by the Advisor in performing the services
under this Agreement shall be incurred solely by the Advisor. The Company will
reimburse the Advisor for reasonable, pre-approved expenses associated with the
Advisor’s providing of the services.

 

2. Defined Terms. Terms in this CJK CASA Amendment shall have the same meaning
as such terms have in the CJK CASA unless otherwise noted in this CJK CASA
Amendment.

 

3. Recitals. The Parties hereto hereby agree and acknowledge that the Recitals
to this CJK CASA Amendment shall be incorporated and made part of this CJK CASA
Amendment as if fully set forth herein.

 

4. Miscellaneous. This CJK CASA Amendment, together with the CJK CASA as amended
hereby, contains the entire agreement and understanding among the Parties hereto
with respect to the subject matter hereof and thereof and supersedes all prior
and contemporaneous agreements, understandings, inducements, and conditions,
express or implied, oral or written, of any nature whatsoever with respect to
the subject matter hereof and thereof. The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof. No provision of this CJK CASA Amendment may be amended
or modified, except by a written instrument executed by both parties. This CJK
CASA Amendment and all questions relating to its validity, interpretation,
performance, and enforcement shall exclusively be governed by and construed in
accordance with the laws of the State of Arizona, notwithstanding any Arizona or
other conflict-of-law provisions to the contrary. This CJK CASA Amendment may be
executed in counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This CJK CASA Amendment shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories. Any photographic or xerographic copy of this CJK CASA
Amendment, with all signatures reproduced on one or more sets of signature
pages, shall be considered for all purposes as if it were an executed
counterpart of this CJK CASA Amendment. Signatures may be given by facsimile or
other electronic transmission, and such signatures shall be fully binding on the
party sending the same.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this CJK CASA Amendment as
of the date first set forth above.

 

COMPANY:

 

CJK, INC.

 



By: /s/ Christopher Carra   Name: Christopher Carra   Title: Board Member  

 



ADVISOR:

 

ZONED PROPERTIES, INC.

 



By: /s/ Bryan McLaren   Name: Bryan McLaren   Title: President + CEO  

 



3

 



 

